This is a prosecution for violation of a municipal ordinance, and originated in the recorder's court of the city of Mobile. From the judgment of the recorder, an appeal was prosecuted to the circuit court, where the defendant was accorded a trial by jury. The verdict of the jury assessed the defendant's fine at $75, and, upon failure to pay the fine and costs, he was sentenced to hard labor for the city to pay the fine and costs. The court, as additional punishment, sentenced him to six months' hard labor, and in this committed error. Hannibal v. City of Mobile, ante, p. 625, 80 So. 629; Clark v. City of Uniontown, 4 Ala. App. 264, 58 So. 725.
There being no error in the judgment of conviction, that judgment will be affirmed; but the sentence is set aside and annulled and the cause remanded to the trial court for proper sentence in accordance with the law.
Affirmed in part, and in part reversed and remanded.